 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL VALDEZ,                                  Case No. 1:17-cv-00430-LJO-SAB

12                 Plaintiff,                         ORDER RE STIPULATION TO AMEND
                                                      SCHEDULING ORDER
13          v.
                                                      (ECF Nos. 65, 87)
14   LARRY LEEDS, et al.,

15                 Defendants.

16

17         On August 6, 2018, the Court issued an amended scheduling order setting pretrial

18 deadlines and the trial date for this action. (ECF No. 65.) On February 11, 2019, the parties

19 filed a stipulation to amend the discovery deadlines. (ECF No. 87.) The Court finds good cause
20 to grant the modification.

21         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the August 6,

22 2018 amended scheduling order (ECF No. 65) is amended as follows:

23         1.     Non-Expert Discovery Cutoff: April 19, 2019;

24         2.     The deposition of Defendant Naphcare pursuant to Rule 30(b)(6) of the Federal

25                Rules of Civil Procedure, subject to the restrictions imposed by the Court’s order

26                following the informal discovery dispute (ECF No. 86), and excluding topic 25

27                pursuant to the stipulation of the parties (ECF No. 87), shall proceed on a date

28                convenient to the parties on or before March 31, 2019;


                                                  1
 1          3.      Disclosure of Experts: April 26, 2019;

 2          4.      Disclosure of Rebuttal Experts: May 10, 2019;

 3          5.      Expert Discovery Cutoff: May 31, 2019;

 4          6.      Dispositive Motions: June 19, 2019;

 5          7.      All other dates and aspects of the August 6, 2018 amended scheduling order shall

 6                  remain in effect; and

 7          8.      The parties are advised that no further modifications to the scheduling order will

 8                  be granted absent a showing of good cause. However, the parties are free to

 9                  contact Courtroom Clerk Mamie Hernandez for an informal discussion with the

10                  Court should additional amendments to the scheduling order need to be made.

11
     IT IS SO ORDERED.
12

13 Dated:        February 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
